DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2020 are being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 1 is objected to because of the following informalities: Claim 1 in lines 9 11, 19, and 21 recites the term “connectable”, in lines 16 and 18 recites the term “flowable”. The use of these terms are objected since the terms “connectable” (i.e. capable of being connected/ can be connected) and “flowable” (i.e. capable of flowing/ .  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tamaki (US 2014/0036006).
Regarding claim 1, Tamaki teaches a system (figs.1-3) comprising: 
a casing (11+12 figs.1) that has a conveyance path (conveyance path of paper P in the range R2 in figs.1,2) that extends in a depth direction (along D2 figs.1-3) of the casing intersecting a height direction (along D3 figs.1-3) of the casing and through which a sheet (P) passes; 
a first tank (42Bk and/or 42M in figs.2B,2A) that is disposed on one side of the conveyance path (path of P in range R2 figs.2) and in the casing in a width direction of 
a second tank (42Y and/or 42C in figs.2B,2A) that is disposed on the other side of the conveyance path (path of P in range R2 figs.2) and in the casing in the width direction (along D1 figs.1-3) and is configured to store liquid in the second tank (42Y stores yellow ink, 42C stores cyan ink); 
a first reservoir (41Bk and/or 41M in figs.2A,2B) that is connectable to the first tank (42Bk and/or 42M in figs.2B,2A) and is configured to store liquid in the first reservoir (41Bk stores black ink, 41M stores magenta ink); 
a second reservoir (41Y and/or 41C in figs.2A,2B) that is connectable to the second tank (42Y and/or 42Y in figs.2B,2A) and is configured to store liquid in the second reservoir (41Y stores yellow ink, 41C stores cyan ink); and 
a liquid ejection head (2 figs.1-3) that is disposed inside the casing and is configured to eject liquid supplied from the first tank and the second tank (figs.1-3), wherein 
the first reservoir includes a first liquid flowing hole (hole of 41Bk and/or 41M into which needle 17 is inserted in figs.3A,3B,2B) through which the liquid stored in the first reservoir (41Bk or 41M) is flowable to the outside of the first reservoir, 
the second reservoir includes a second liquid flowing hole (hole of 41Y and/or 41C into which needle 17 is inserted in figs.3A,3B,2B) through which the liquid stored in the second reservoir (41Y and/or 41C) is flowable to the outside of the second reservoir,

the second tank (42Y and/or 42C in figs.2B,2A) includes a second flow conduit (conduit 43b of 42Y and/or 42C figs.3A,3B) connectable to the second liquid flowing hole along the first direction (along D2 figs.1-3).   

Regarding claim 2, Tamaki further teaches wherein the first direction (along D2) is the depth direction (figs.3A, 3B). 

Regarding claim 4, Tamaki further teaches wherein the system includes a plurality of at least one of the first tank (42Bk and/or 42M in figs.2B,2A) and the second tank (42Y and/or 42C in figs.2B,2A), and at least one of the plurality of first tanks (42Bk and/or 42M in figs.2B,2A) and the plurality of second tanks (42Y and/or 42C in figs.2B,2A)  is disposed in parallel along the width direction (figs.2B,2A). 

Regarding claim 5, Tamaki further teaches wherein the system includes a plurality of at least one of the first tank (42Bk and/or 42M in figs.2B,2A) and the second tank (42Y and/or 42C in figs.2B,2A), and in at least one of the plurality of first tanks and the plurality of second tanks, at least one of the first flow conduit (conduit 43b of 42Bk and/or 42M figs.3A,3B) or the second flow conduit is disposed side by side in the height 

Regarding claim 7, Tamaki further teaches wherein the first tank (42Bk and/or 42M in figs.2B,2A) and the second tank (42Y and/or 42C in figs.2B,2A) include 
an atmosphere communication hole (42C figs.3B,3A) that allows an internal space of the first tank and the second tank to communicate with the atmosphere, 
a first flow path (flow path of 43b that is connected to the inside of 42Bk and/or 42M figs.3A,3B) of which one end is below the atmosphere communication hole (42C) in the internal space and the other end is opened to the outside through the first flow conduit (conduit 43b of 42Bk and/or 42M figs.3A,3B) or the second flow conduit (conduit 43b of 42Y and/or 42C figs.3A,3B), and 
a second flow path (flow path of 43b that is connected to the inside of 42Bk and/or 42M figs.3A, 3B) of which one end is below the one end of the first flow path in the internal space and the other end is opened to the outside through the first flow conduit (conduit 43b of 42Bk and/or 42M figs.3A, 3B) or the second flow conduit (conduit 43b of 42Y and/or 42C figs.3A, 3B). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (US 2014/0036006) in view of Aoki et al.(US 2013/0187993) and/or Takahashi et al.(US 2016/0052290).
Regarding claim 3, Tamaki substantially teaches all the claimed structure of the claimed system but does not explicitly states shows wherein the first direction is a direction inclined upward with respect to the depth direction (i.e. Tamaki does not explicitly shows wherein the first/second tank and the first/second reservoir are arranged to connect in a direction inclined upward with respect to depth/horizontal/longitudinal direction). 
However, Aoki et al teaches different arrangements of ink cartridges/reservoirs (4 figs.25, 26, 27) including arranging the ink cartridges (4) in a direction inclined to the depth/longitudinal direction (fig.26).  
Similarly, Takahashi et al teaches arrangements of ink cartridge/reservoir (170 figs.9,11) in a direction inclined to the depth/longitudinal direction (fig.9,11).  
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to arrange the reservoir and the tank 

Claim 6 is rejected under 35 U.S.C. 102(a)(1) as anticipated by Tamaki (US 2014/0036006) or, in the alternative, under 35 U.S.C. 103 as obvious over Hakamada et al.(US 2008/0252708) and/or Hyakudome et al. (US 2011/0074842).
Regarding claim 6, Tamaki further teaches wherein in the first reservoir (41Bk and/or 41M in figs.2A,2B), liquid having a first specific gravity is stored (Functional langauge), and in the second reservoir (41Y and/or 41C in figs.2A,2B), liquid having a second specific gravity smaller than the first specific gravity is stored (figs.2A,2B).
Note: The following claim language “liquid having a first specific gravity is stored, … liquid having a second specific gravity smaller than the first specific gravity is stored” has been construed as functional language.  While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997).  “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch&Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  Therefore, the claim language “liquid having a first specific gravity is stored, … “liquid having a second specific gravity smaller than the first specific gravity is stored” has not been given patentable weight.  In addition, because the prior art reads on the structure as claimed would be sufficient to store the type of inks/fluids that have different property such as specific gravity.

Similarly, teaches Hyakudome et al. (US 2011/0074842) teaches storing in ink tanks and using inks having different specific gravity (paragraphs 0005, 0073, 0076, figs.1, 11).
Therefore in the alternatives, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to include the use ink having higher specific gravity in Tamaki based on the teachings of Hakamada et al and/or Hyakudome et al for instance to be able to print images with inks having differing features.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tamaki (US 2014/0036006) in view of Shimizu et al.(US 2009/0201351).
Regarding claim 8, Tamaki further teaches wherein the first tank (42Bk and/or 42M in figs.2B,2A), the second tank (42Y and/or 42C in figs.2B,2A), the first reservoir (41Bk and/or 41M in figs.2A,2B), and the second reservoir (41Y and/or 41C in figs.2A,2B) include an atmosphere communication hole (42C figs.3B,3A) that allows the inside of the first tank, the second tank, the first reservoir, and the second reservoir to communicate with the atmosphere (figs.3B,3A), 
when the first reservoir (41Bk and/or 41M in figs.2A,2B) is connected to the first tank (42Bk and/or 42M in figs.2B,2A), and when the second reservoir (41Y and/or 41C in figs.2A,2B) is connected to the second tank (42Y and/or 42C in figs.2B,2A).

Shimizu et al teaches similar system (figs.2,3) including the use of tank (27 figs.2,3) having an atmosphere communication hole (78 figs.3,2) and a reservoir (29 figs.2,3) having an atmosphere communication hole (62a figs.3,2) that allows the inside of the tank and reservoir to communicate with the atmosphere (figs.2,3). Shimizu et al further teaches wherein the reservoir (29 figs.2,3) is connected to the tank (27 figs.2,3), due to a water head difference between a liquid level of the liquid stored in the reservoir (29 figs.2,3) and a liquid level of the liquid stored in the tank (27 figs.2,3), the liquid flows between the reservoir (29 figs.2,3) and the tank (27 figs.2,3).
Therefore, it would have been obvious for a person of ordinary skill in the art, as of the effective filing date of the claimed invention, to modify the ink supply system of Tamaki to include atmospheric communication holes in the ink reservoirs and rearranging of the reservoirs and tanks as claimed based on the teachings of Shimizu et al to provide cheaper and less complicated ink supply system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENOK D LEGESSE whose telephone number is (571)270-1615.  The examiner can normally be reached on General Schedule 9:00 am- 5:00 pm, IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571)272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENOK D LEGESSE/Primary Examiner, Art Unit 2853